Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamano (US 20080290491 A1).
Regarding claim 1, Yamano discloses a semiconductor package (Fig. 3), comprising: a lower package (100) including a first substrate (101 with 104), a first semiconductor chip (301) on the first substrate, and a first molding portion (102) on the first substrate such that the first molding portion covers the first semiconductor chip; an interposer substrate (501) on the first semiconductor chip; a supporting portion (208 with portion of 101 adjacent 101A) between the interposer substrate and the first substrate to support the interposer substrate on the first substrate; a connection terminal (201, electrically connecting) connecting the interposer substrate to the first substrate; and an upper package (collection of 502, 503, 504, 506) on the interposer substrate, the upper package including a second substrate (502) on the interposer substrate, a second semiconductor chip (503) on the second substrate, and a second molding portion (506) on the second substrate such that the second molding portion covers the second semiconductor chip, wherein the supporting portion includes a first supporting portion (portion of 101 adjacent 101A) extending from the first substrate towards the interposer substrate and a second supporting portion (208) extending from the interposer substrate towards the first substrate, and wherein at least one of the first supporting portion or the second supporting portion is a portion of a respective substrate, of the first substrate or the interposer substrate, from which the at least one of the first supporting portion or the second supporting portion extends (first supporting portion).
Illustrated below is Fig. 3 of Yamano.

    PNG
    media_image1.png
    457
    686
    media_image1.png
    Greyscale

Regarding claim 5, Yamano discloses a semiconductor package (Fig. 3), wherein the first supporting portion is a portion of the first substrate protruding from the first substrate toward an outer region of the interposer substrate.
Regarding claim 9, Yamano discloses a semiconductor package (Fig. 3), wherein the supporting portion is isolated from direct contact with side surfaces of the first semiconductor chip.
Claims 15, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen (US 20060115928 A1).
Regarding independent claim 15, Nguyen discloses a semiconductor package (Fig. 1), comprising: a first substrate (16); a first semiconductor chip (18) on the first substrate; an interposer substrate (12) on the first semiconductor chip; an upper package (14) on the interposer substrate; and coupling terminals (28) between the upper package and the interposer substrate, wherein the interposer substrate includes a first supporting portion (portion of 12 adjacent 18), which is a portion of the interposer substrate and extends from an outer region of the interposer substrate toward the first substrate to support the interposer substrate on the first substrate, and wherein the first supporting portion is isolated from direct contact with a side surface of the first semiconductor chip.
Illustrated below is Fig. 1 of Nguyen.

    PNG
    media_image2.png
    232
    401
    media_image2.png
    Greyscale

Regarding claim 18, Nguyen discloses a semiconductor package (Fig. 1), wherein the first supporting portion has a line shape extending in a direction (into the page) that is parallel to the side surface of the first semiconductor chip and a top surface of the first substrate.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-8, 26 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 20200118972 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Lee discloses a semiconductor package (Fig. 5), comprising: a lower package (SP1) including a first substrate (110), a first semiconductor chip (120) on the first substrate, and a first molding portion (180) on the first substrate such that the first molding portion covers the first semiconductor chip; an interposer substrate (140) on the first semiconductor chip; a supporting portion (115 with overlapping portion of 115, [0080]) between the interposer substrate and the first substrate to support the interposer substrate on the first substrate; a connection terminal (170) connecting the interposer substrate to the first substrate; and an upper package (SP2) on the interposer substrate, the upper package including a second substrate (210) on the interposer substrate, a second semiconductor chip (220) on the second substrate, and a second molding portion (280) on the second substrate such that the second molding portion covers the second semiconductor chip, wherein the supporting portion includes a first supporting portion (115) extending from the first substrate towards the interposer substrate and a second supporting portion (150a overlapping 115) extending from the interposer substrate towards the first substrate, and wherein at least one of the first supporting portion or the second supporting portion is a portion of a respective substrate, of the first substrate or the interposer substrate, from which the at least one of the first supporting portion or the second supporting portion extends (first supporting portion).
Illustrated below is Fig. 5 of Lee.

    PNG
    media_image3.png
    415
    422
    media_image3.png
    Greyscale

Regarding claim 2, Lee discloses a semiconductor package (Fig. 5), wherein the first supporting portion protrudes from the first substrate toward an outer region of the interposer substrate, the second supporting portion extends from the outer region of the interposer substrate toward the first substrate, and the first supporting portion and the second supporting portion are in contact with each other vertically.
Regarding claim 7, Lee discloses a semiconductor package (Fig. 5), wherein the first substrate and the interposer substrate are formed of a same insulating material (“resin” [0035], “organic material” [0042]).
Regarding claim 8, Lee discloses a semiconductor package (Fig. 5), wherein the supporting portion is a line-shaped structure (see Fig. 6C), which is extended along a side surface of the first semiconductor chip facing the supporting portion.
Illustrated below is Fig. 6C of Lee.

    PNG
    media_image4.png
    432
    378
    media_image4.png
    Greyscale

Regarding independent claim 26, Lee discloses a semiconductor package (Fig. 5), comprising: a lower package (SP1g) including a first substrate (111), a first semiconductor chip (120) mounted on the first substrate, and a first molding portion (180) on the first substrate such that the first molding portion covers the first semiconductor chip; an interposer substrate (140) on the first semiconductor chip; an upper package (SP2) on the interposer substrate, the upper package including a second substrate (210) on the interposer substrate, a second semiconductor chip (220) on the second substrate, and a second molding portion (280) on the second substrate such that the second molding portion covers the second semiconductor chip; a connection terminal (290) between the interposer substrate and the second substrate to connect the upper package to the interposer substrate; and a bonding wire (170) connecting the interposer substrate to the first substrate, wherein the first substrate includes a first supporting portion (115) extending from a top surface of the first substrate toward an outer region of the interposer substrate, wherein the interposer substrate includes a second supporting portion (150a overlapping 115, [0080]), which extends from the outer region of the interposer substrate toward the first substrate and is in contact with a top surface of the first supporting portion, and wherein at least one of the first supporting portion or the second supporting portion is a portion of a respective substrate, of the first substrate or the interposer substrate, from which the at least one of the first supporting portion or the second supporting portion extends (first supporting portion).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 27 are rejected under 35 U.S.C. 103 as being obvious over Lee, in view of Sharifi (US 20090032926 A1).
The applied reference (Lee) has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 6, Lee discloses a semiconductor package (Fig. 5), wherein the connection terminal includes a bonding wire extending from a top surface of the interposer substrate to a top surface of the first substrate.
Lee fails to teach an end of the bonding wire, which is coupled to the interposer substrate, is vertically overlapped with the supporting portion.  However, Lee clearly teaches the end of the bonding wire coupled to the interposer substrate vertically overlapping an overhanging portion of the interposer substrate.  Lee further teaches the supporting portion may function to prevent bending of the overhanging portion (“deflection” [0080]).
Sharifi discloses a supporting portion in the same field of endeavor (14, Fig. 6) wherein an end of a bonding wire (2) is vertically overlapped with the supporting portion.  Sharifi further teaches the supporting portion may function to prevent bending of an overhanging portion (“provides support” [0030]).
Both Lee and Sharifi teach supporting portions under a bonding wire.  Both supporting portions operate normally and function the same to prevent bending of an overhanging portion, therefore the arrangement of the supporting portion and end of the bonding wire (i.e. vertically overlapped) does not affect the function of the supporting portion.  One of ordinary skill in the art at the time of filing would have recognized that modifying the arrangement of the supporting portion of Lee to be vertically overlapped by an end of the bonding wire would have yielded predictable results.  Therefore, the claimed vertical overlap would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in another situation. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Illustrated below is Fig. 6 of Sharifi.

    PNG
    media_image5.png
    241
    501
    media_image5.png
    Greyscale

Regarding claim 27, Lee discloses a semiconductor package (Fig. 5), wherein the first supporting portion and the second supporting portion are beneath, and the second supporting portion is vertically overlapped with, a first substrate pad of the interposer substrate (portion of 140 contacting 170), to which the bonding wire is coupled.
Lee fails to teach the first supporting portion is vertically overlapped with the first substrate pad of the interposer substrate.  However, Lee clearly teaches the first substrate pad of the interposer substrate vertically overlapping an overhanging portion of the interposer substrate.  Lee further teaches the supporting portion may function to prevent bending of the overhanging portion (“deflection” [0080]).
Sharifi discloses a supporting portion in the same field of endeavor (14, Fig. 6) wherein the supporting portion is vertically overlapped with a substrate pad (44).  Sharifi further teaches the supporting portion may function to prevent bending of an overhanging portion (“provides support” [0030]).
Both Lee and Sharifi teach supporting portions under a substrate pad.  Both supporting portions operate normally and function the same to prevent bending of an overhanging portion, therefore the arrangement of the supporting portion and substrate pad (i.e. vertically overlapped) does not affect the function of the supporting portion.  One of ordinary skill in the art at the time of filing would have recognized that modifying the arrangement of the first supporting portion of Lee to be vertically overlapped by the first substrate pad of the interposer substrate would have yielded predictable results.  Therefore, the claimed vertical overlap would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in another situation. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen as applied to claim 15 above, and further in view of Chandra (US 8723302 B2).
Regarding claim 20, Nguyen discloses a semiconductor package (Fig. 1), further comprising: a molding portion (“molded with epoxy” [0031]), and wherein the coupling terminals are coupled to the interposer substrate.
Nguyen fails to teach the first substrate and the interposer substrate are embedded in the molding portion, wherein the coupling terminals pass through the molding portion.  However, Nguyen clearly teaches the use of a molding portion to protect components of the semiconductor package ([0031]).
Chandra discloses a semiconductor package in the same field of endeavor (Fig. 12), further comprising: a molding portion (124), in which a first substrate (104) and an interposer substrate (1204) are embedded, wherein coupling terminals (128) pass through the molding portion and are coupled to the interposer substrate.  Chandra further teaches other configurations of molding portions (e.g. Fig 1), thus Chandra teaches molding portion configuration may be varied as a design choice to embed various components of a semiconductor package.
One of ordinary skill in the art could have substituted the molding portion configuration of Chandra (Fig. 12) in place of the comparable known molding portion of Nguyen ([0031]), and the results would have been predictable, because both molding portions embed components of a semiconductor package.  It is well known that doing so would protect components from external moisture and debris.  Therefore, having the first substrate and the interposer substrate embedded in the molding portion, wherein the coupling terminals pass through the molding portion would have been obvious because this known configuration would have protected these components from external moisture and debris, and would have obtained predictable results.
Illustrated below is Fig. 12 of Chandra.

    PNG
    media_image6.png
    259
    494
    media_image6.png
    Greyscale

Allowable Subject Matter
Claims 3-4, 16-17, 19, and 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for the allowable subject matter of claim 3 is the inclusion of the limitation wherein a width of the first supporting portion is greater than a width of the second supporting portion in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed limitations “first supporting portion” and “wider” in combination with all other limitations in claim 3.
The primary reason for the allowable subject matter of claim 4 is the inclusion of the limitation wherein the second supporting portion is a portion of the interposer substrate extending from an outer region of the interposer substrate toward the first substrate in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed limitations “a portion of the interposer substrate” and “toward the first substrate” in combination with all other limitations in claim 4.
The primary reason for the allowable subject matter of claims 16-17 is the inclusion of the limitation wherein the first substrate includes a second supporting portion, which is a portion of the first substrate and extends from a top surface of the first substrate toward the first supporting portion in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed limitations “a portion of the first substrate” and “toward the first supporting portion” in combination with all other limitations in claim 16.
The primary reason for the allowable subject matter of claim 19 is the inclusion of the limitation wherein the first supporting portion includes a plurality of first supporting portions, which are isolated from direct contact with each other in a direction that is parallel to the side surface of the first semiconductor chip and a top surface of the first substrate in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed limitations “a plurality of first supporting portions” and “isolated from direct contact with each other” in combination with all other limitations in claim 19.
The primary reason for the allowable subject matter of claim 28 is the inclusion of the limitation wherein the first supporting portion and the second supporting portion are isolated from direct contact with a side surface of the first semiconductor chip in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed limitations “the first supporting portion and the second supporting portion” and “isolated from direct contact” in combination with all other limitations in claim 28.
The primary reason for the allowable subject matter of claim 29 is the inclusion of the limitation wherein the second supporting portion includes a plurality of second supporting portions, which are isolated from direct contact with each other in a direction that is parallel to a side surface of the first semiconductor chip in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed limitations “a plurality of second supporting portions” and “isolated from direct contact with each other” in combination with all other limitations in claim 29.
Response to Arguments
Applicant's arguments filed 8/9/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues Lu in view of Chandra (and combinations with) fails to teach a first supporting portion extends from the first substrate towards the interposer substrate, a second supporting portion extends from the interposer substrate towards the first substrate, and at least one of the first supporting portion or the second supporting portion is a portion of a respective substrate, of the first substrate or the interposer substrate, from which the at least one of the first supporting portion or the second supporting portion extends.
Examiner’s reply:
Applicant’s arguments with respect to claims 1-3, 6-9, and 26-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817 

/BRADLEY SMITH/            Primary Examiner, Art Unit 2817